Citation Nr: 1630650	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  14-19 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right leg disability.

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1974 to December 1976.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In February 2016 the Veteran testified before the undersigned at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In written and signed correspondence dated February 2016, the Veteran indicated his desire to withdraw the appeal as to entitlement to service connection for hypertension.  

2.  In written and signed correspondence dated February 2016, the Veteran indicated his desire to withdraw the appeal as to entitlement to service connection for a right leg disability.

3.  In written and signed correspondence dated February 2016, the Veteran indicated his desire to withdraw the appeal as to entitlement to service connection for a right hip disability.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the issue of entitlement to service connection for a right leg disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of the issue of entitlement to service connection for a right hip disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).

In the present case, in his February 2016 correspondence to the Board the Veteran clearly expressed his intent to withdraw his appeals as to entitlement to service connection for hypertension, entitlement to service connection for a right leg disability, and entitlement to service connection for a right hip disability.  Hence, there remain no allegations of errors of fact or law for appellate consideration at this time, and these appeals are dismissed.




ORDER

The appeal as to entitlement to service connection for hypertension is dismissed.

The appeal as to entitlement to service connection for a right leg disability is dismissed.

The appeal as to entitlement to service connection for a right hip disability is dismissed.

REMAND

The Veteran has not been afforded a VA examination in connection with his claim for service connection for an acquired psychiatric disorder.  The Veteran provided credible testimony at the February 2016 hearing that he experienced the onset of depression in service, in part due to a separation from his wife shortly after the birth of their child.  The Veteran testified that after returning to Fort Campbell from a duty station in Germany, he was ordered to participate in another exercise in Germany, resulting in a separation from his wife during a period of time that followed the still-birth of their first child.  

The Board also notes that the Veteran testified that he has been diagnosed with depression by VA healthcare providers.  Accordingly, the Board finds that a VA examination to determine the nature and etiology of the Veteran's claimed psychiatric disorder is warranted.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, the Board notes the most recent VA treatment records are from November 2012.  VA treatment records are constructively of record, and must be secured to allow for a fully informed appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment and evaluation records, including records from the Memphis VA Medical Center dated November 2012 to the present.

2.  Schedule the Veteran for an examination to determine the current nature and etiology of the Veteran's claimed acquired psychiatric disability, including depression.  

The electronic claims folders should be provided to the examiner and reviewed in conjunction with the examination. The examiner should indicate that he has reviewed the file in the examination report.  All necessary tests and studies should be conducted.

The examiner should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that any current acquired psychiatric disability, including depression, is related to service.

In rendering an opinion, the examiner is directed to consider the Veteran's lay statements regarding onset of depressive symptoms in service and any continuation of symptoms since service.  The Veteran testified that after returning to Fort Campbell from a duty station in Germany, he was ordered to participate in an exercise in Germany, resulting in a separation from his wife during a period of time that followed the still-birth of their first child.  

A complete rationale should be provided for all opinions and conclusions.

3.  Thereafter, re-adjudicate the claims and if the benefits sought on appeal remain denied, issue an appropriate supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


